


Exhibit 10.8

 

As Amended and Restated

Effective as of January 1, 2008

 

1998 PERFORMANCE INCENTIVE PLAN (PIP) RULES

409A DOCUMENT

 

The following rules shall govern the administration of the 1998 Abbott
Laboratories Performance Incentive Plan (PIP) and any comparable successor plan
with respect to all amounts that are not Grandfathered Amounts.  Capitalized
terms used but not otherwise defined in these Rules shall have the meaning
provided in the PIP.  These rules shall remain in effect until amended by the
Committee:

 

1.                       Fiscal Year.  The term “fiscal year”, as used in the
PIP, means the fiscal period from time to time employed by Abbott for the
purpose of reporting earnings to shareholders.

 

2.                       Consolidated Net Income.  “Consolidated Net Income”
shall be the consolidated net income for such fiscal year as stated in Abbott’s
Audited Financial Statements.  Excluded from the calculation of consolidated net
income will be the effect of changes in GAAP and the tax effects thereon, and
extraordinary gains and loses and the tax effects thereon if presented in the
audited Consolidated Statement of Earnings.

 

3.                       Naming of Participants.  For any fiscal year, all
participants in the PIP must be named by the Committee prior to the completion
of the immediately preceding fiscal year.  A PIP participant may not be an
active participant in the MIP in the same fiscal year.

 

4.                       Inclusion in Pensionable Earnings.  The full amount of
any PIP award earned under Rule 5 will be included in the participant’s
pensionable earnings.

 

5.                       Time of Payment.  Beginning with any award allocation
paid after December 31, 1998, a participant must direct payment or deferral of
an allocation made to the participant under the PIP by one or more of the
following methods:

 

(a)                  In cash to the participant, which payment shall be made no
later than the last day of the “applicable 2 ½ month period”, as such term is
defined in Treasury Regulation § 1.409A-1(b)(4)(i)(A);

 

(b)                 A portion in cash and deposited to a grantor trust (the
“Grantor Trust”) established by the participant (in a form which the Committee
determines is substantially similar to the trust in Exhibit A) and the balance
paid to the participant approximately equal to the participant’s aggregate
federal, state and local individual income and employment taxes; provided that
all payments or contributions

 

--------------------------------------------------------------------------------


 

to the Grantor Trust and participant contemplated by this Section 5(b) shall be
made no later than the last day of the “applicable 2 ½ month period”, as such
term is defined in Treasury Regulation § 1.409A-1(b)(4)(i)(A); or

 

(c)                 Deferral of payment until the time, and in the manner
determined in Rule 17.

 

Amounts paid under the PIP will not be considered amounts paid under the MIP for
purposes of subsections 3.3 and 3.4 and Section 4 of the MIP.  The base salaries
of PIP participants will not be considered for determination of the MIP amount
in subsection 3.3 of the MIP.

 

6.                       Time of Election.

 

(a)                  A participant must make the election described in Rule 5 by
filing it with the Committee before expiration of the election period
established by the Committee, which period shall end no later than December 31
of the fiscal year prior to the year during which the performance incentive
compensation is earned under the PIP.

 

(b)                 Notwithstanding the timing requirements of Rule 6(a), an
individual who newly becomes eligible to participate in the PIP by being
designated as a participant under Section 3.1 of the PIP (and who was not
eligible to participate in any other plan that would be aggregated with the Plan
under Treasury Regulation §1.409A-1(c)) may make the an initial deferral
election described in Rule 5 by filing it with the Committee or its delegate
within the thirty (30) day period immediately following the date he or she first
is designated as participant, provided, that the compensation deferred pursuant
to such election relates solely to services performed after the date of such
election.  For this purpose, an election shall be deemed to apply to
compensation paid for services performed after the election if the election
applies to no more than the amount prescribed by Treasury Regulation
§1.409A-2(a)(7)(i).

 

(c)                  Any election described in Rule 5 shall be irrevocable for
the fiscal year to which the election applies.

 

7.                       Accounts.  The Committee shall establish accounts for
participants who have made elections pursuant to Rule 5(b) or 5(c) as follows.

 

(a)                  The Committee will maintain a “Deferred Account” in the
name of each participant who has elected to defer payment of all or a portion of
his or her PIP award under Rule 5(c).  The Deferred Account shall consist of
allocations deferred according to Rule 5(c) and any adjustments made in
accordance with Rule 8.

 

2

--------------------------------------------------------------------------------


 

(b)                 The Committee will maintain two separate Accounts, a
“Pre-Tax Account” and an “After-Tax Account”, in the name of each participant
who has declined to defer allocations by electing to have a portion of his or
her PIP award deposited in cash to a Grantor Trust according to Rule 5(b).  The
Pre-Tax Account shall consist of the aggregate of all allocations contemplated
by Rule 5(b), whether deposited to the participant’s Grantor Trust or made in
cash to the participant, and any adjustments made in accordance with Rule 9. 
The After-Tax Account shall consist of allocations deposited to the
participant’s Grantor Trust in cash according to Rule 5(b) and any adjustments
made in accordance with Rule 10.

 

8.                       Adjustment of Deferred Accounts.  At the end of each
fiscal year, a participant’s Deferred Account will be adjusted as follows:

 

(a)                  First, reduced by an amount equal to any distribution made
to the participant during the year according to Rule 17 or Rule 18;

 

(b)                 Next, increased by an amount equal to any allocation for
that year that is deferred according to Rule 5(c); and

 

(c)                  Last, increased by an amount equal to the interest earned
for that year according to Rule 11.

 

9.                       Adjustment of Pre-Tax Accounts.  At the end of each
fiscal year, a participant’s Pre-Tax Account will be adjusted as follows:

 

(a)                  First, reduced, in any year in which the participant is
entitled to receive a distribution from his or her Grantor Trust, by an amount
equal to the distribution that would have been made to the participant if the
aggregate amounts allocated according to Rule 5(b) had instead been deferred
under Rule 5(c);

 

(b)                 Next, increased by an amount equal to any allocation for
that year that is paid to the participant (including the amount paid to the
participant’s Grantor Trust) according to Rule 5(b); and

 

(c)                  Last, increased by an amount equal to the interest earned
for that year according to Rule 11.

 

10.                 Adjustment of After-Tax Accounts.  At the end of each fiscal
year, a participant’s After-Tax Account will be adjusted as follows:

 

(a)                  First, reduced, in any year in which the participant is in
receipt of a distribution from his or her Grantor Trust, by an amount calculated
as provided in Rule 28 which represents the distribution for such year;

 

3

--------------------------------------------------------------------------------


 

(b)                 Next, increased by an amount equal to the allocation for
that year that is deposited in the participant’s Grantor Trust according to
Rule 5(b); and

 

(c)                  Last, increased by an amount equal to the interest earned
for that year according to Rule 11.

 

11.                 Interest Accruals on Accounts.

 

(a)                  As of the end of each fiscal year, a participant’s Deferred
Account or Pre-Tax Account, as applicable, shall be credited with interest
(“Interest”) at the following rate:

 

(i)                                     the average of the “prime rate” of
interest  published by The Wall Street Journal (Mid-West Edition) or comparable
successor quotation service on the first business day of January and the last
business day of each month of the fiscal year; plus

 

(ii)                                  two hundred twenty-five (225) basis
points.

 

(b)                 As of the end of each fiscal year, a participant’s After-Tax
Account shall be credited with the amount of Interest set forth above,
multiplied by the aggregate of the federal, state and local individual income
tax rates determined in accordance with Rule 26 (the “After-Tax Interest”).

 

(c)                  The Interest and After-Tax Interest, as applicable, shall
be credited on the conditions established by the Committee, provided that any
award allocation shall be considered to have been made and credited to a
participant’s Account as of the first day of the fiscal year in which the award
is made.

 

12.                 Guaranteed Rate Payments.  In addition to any allocation
made to a participant for any fiscal year in accordance with Rule 5(b), Abbott
shall also make a payment to a participant’s Grantor Trust (a “Guaranteed Rate
Payment”) for each year in which the Grantor Trust is in effect.  The Guaranteed
Rate Payment shall equal the excess, if any, of the participant’s Net Interest
Accrual (as defined below) over the net earnings of the participant’s Grantor
Trust for the year, and shall be paid within the thirty (30) days beginning
April 1 of the following fiscal year.  A participant’s Net Interest Accrual for
a year is an amount equal to the After-Tax Interest credited to the
participant’s After-Tax Account for that year in accordance with Rule 11(b).

 

13.                 Grantor Trust Assets.  Each participant’s Grantor Trust
assets shall be invested solely in the instruments specified by investment
guidelines established by the Committee.  Such investment guidelines, once
established, may be changed by the Committee, provided that any change shall not
take effect until the year following the year in which the change is made and
provided further that the instruments

 

4

--------------------------------------------------------------------------------


 

specified shall be consistent with the provisions of Section 3(b) of the form of
Grantor Trust attached hereto as Attachment A.

 

14.                 Designation of Beneficiaries.  Subject to the conditions and
limitations set forth below, each participant, and after a participant’s death,
each primary beneficiary designated by a participant in accordance with the
provisions of this Rule 14, shall have the right from time to time to designate
a primary beneficiary or beneficiaries and, successive or contingent beneficiary
or beneficiaries to receive unpaid amounts from the participant’s Deferred
Account under the PIP.  Beneficiaries may be a natural person or persons or a
fiduciary, such as a trustee of a trust or the legal representative of an
estate.  Any such designation shall take effect upon the death of the
participant or such beneficiary, as the case may be, or in the case of any
fiduciary beneficiary, upon the termination of all of its duties (other than the
duty to dispose of the right to receive amounts remaining to be paid under the
PIP).  The conditions and limitations relating to the designation of
beneficiaries are as follows:

 

(a)                  A nonfiduciary beneficiary shall have the right to
designate a further beneficiary or beneficiaries only if the original
participant or the next preceding primary beneficiary, as the case may be, shall
have expressly so provided in writing; and

 

(b)                 A fiduciary beneficiary shall designate as a further
beneficiary or beneficiaries only those persons or other fiduciaries that are
entitled to receive the amounts payable from the participant’s account under the
trust or estate of which it is a fiduciary.

 

Any beneficiary designation or grant of any power to any beneficiary under this
Rule 14 may be exercised only by an instrument in writing, executed by the
person making the designation or granting such power and filed with the
Secretary of Abbott during the person’s lifetime or prior to the termination of
a fiduciary’s duties.  If a deceased participant or a deceased nonfiduciary
beneficiary who had the right to designate a beneficiary as provided above dies
without having designated a further beneficiary, or if no beneficiary designated
as provided above is living or qualified and acting, the Committee, in its
discretion, may direct distribution of the amount remaining from time to time to
either: (i)  any one or more or all of the next of kin (including the surviving
spouse) of the participant or the deceased beneficiary, as the case may be, and
in such proportions as the Committee determines; or (ii)  the legal
representative of the estate of the deceased participant or deceased beneficiary
as the case may be.

 

15.                 Non-assignability and Facility of Payment.  Amounts payable
to participants and their beneficiaries under the PIP are not in any way subject
to their debts and other obligations, and may not be voluntarily or
involuntarily sold, transferred or assigned; provided that the provisions of
these Rules shall not be construed as restricting

 

5

--------------------------------------------------------------------------------


 

in any way a designation right granted to a beneficiary under Rule 14.  When a
participant or the beneficiary of a participant is under legal disability, or in
the Committee’s opinion is in any way incapacitated so as to be unable to manage
his or her financial affairs, the Committee may direct that payments shall be
made to the participant’s or beneficiary’s legal representative, or to a
relative or friend of the participant or beneficiary for the benefit of the
participant or beneficiary, or the Committee may direct the payment or
distribution for the benefit of the participant or beneficiary in any manner
that the Committee determines.

 

16.                 Payer of Amounts Allocated to Participants.  Any amount
allocated to a participant in the PIP and any interest credited thereto will be
paid by the employer (or such employer’s successor) by whom the participant was
employed during the fiscal year for which any amount was allocated, and for that
purpose, if a participant shall have been employed by two or more employers
during any fiscal year the amount allocated under the PIP for that year shall be
an obligation of each of the respective employers in proportion to the
respective amounts of base salary paid by each of them in that fiscal year.

 

17.                 Manner of Payment of Deferred Accounts.  Subject to Rule 18,
a participant shall elect to receive payment of his Deferred Account in
substantially equal annual installments over a minimum period of ten years, or a
longer period, at the time of his deferral election under Rule 5.  Payment of a
participant’s Deferred Account shall commence on the first business day of
January of the year following the year in which the participant incurs a
termination of employment.

 

18.                 Payment Upon Termination Following Change in Control. 
Notwithstanding any other provision of the PIP or the provisions of any award
made under the PIP, if a participant incurs a termination of employment with
Abbott and its subsidiaries for any reason within two (2) years following the
date of a Change in Control, provided that the event constituting a Change in
Control is also a “change in control event”, as such term is defined in Treasury
Regulation § 1.409A-3(i)(5): (a) with respect to a participant whose allocations
under the PIP are deferred in accordance with Section 5(c), the aggregate unpaid
balance of the participant’s Deferred Account shall be paid to such participant
in a lump sum within thirty (30) days following the date of such termination of
employment, and (b) with respect to a participant whose allocations under the
PIP are made pursuant to Section 5(b), (i) the aggregate of the participant’s
unpaid allocation under Section 5(b) (if any) for the fiscal year in which the
termination occurs and (ii) a pro rata portion of the unpaid Guaranteed Rate
Payment under Rule 12 attributable to the portion of the year elapsed prior to
the date of termination, shall be paid to such participant’s Grantor Trust in a
lump sum within thirty (30) days following the date of such termination of
employment.

 

19.                 Change in Control.  A “Change in Control” shall be deemed to
have occurred on the earliest of the following dates:

 

6

--------------------------------------------------------------------------------


 

(a)                  the date any Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of Abbott (not including in the securities
beneficially owned by such Person any securities acquired directly from Abbott
or its Affiliates) representing 20% or more of the combined voting power of
Abbott’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or

 

(b)                 the date the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Abbott) whose appointment
or election by the Board or nomination for election by Abbott’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

(c)                  the date on which there is consummated a merger or
consolidation of Abbott or any direct or indirect subsidiary of Abbott with any
other corporation or other entity, other than (i) a merger or consolidation
(A) immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the Board of
Directors of Abbott, the entity surviving such merger or consolidation or, if
Abbott or the entity surviving such merger or consolidation is then a
subsidiary, the ultimate parent thereof and (B) which results in the voting
securities of Abbott outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of Abbott or any subsidiary of
Abbott, at least 50% of the combined voting power of the securities of Abbott or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of Abbott (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of Abbott
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from Abbott or its Affiliates) representing 20% or
more of the combined voting power of Abbott’s then outstanding securities; or

 

(d)                 the date the shareholders of Abbott approve a plan of
complete liquidation or dissolution of Abbott or there is consummated an
agreement for the sale or disposition by Abbott of all or substantially all of
Abbott’s assets, other than a sale

 

7

--------------------------------------------------------------------------------


 

 

or disposition by Abbott of all or substantially all of Abbott’s assets to an
entity, at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of Abbott, in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Abbott or any subsidiary of Abbott, in substantially the same proportions as
their ownership of Abbott immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Abbott immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Abbott
immediately following such transaction or series of transactions.

 

For purposes of these Rules: “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act; “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time; and “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) Abbott or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
Abbott or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of Abbott in substantially
the same proportions as their ownership of stock of Abbott.

 

20.                 Potential Change in Control.  A “Potential Change in
Control” shall exist during any period in which the circumstances described in
paragraphs (a), (b), (c) or (d), below, exist (provided, however, that a
Potential Change in Control shall cease to exist not later than the occurrence
of a Change in Control):

 

(a)                  Abbott enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control, provided that a Potential
Change in Control described in this paragraph (a) shall cease to exist upon the
expiration or other termination of all such agreements.

 

(b)                 Any Person (without regard to the exclusions set forth in
subsections (i) through (iv) of such definition) publicly announces an intention
to take or to consider taking actions the consummation of which would constitute
a Change in Control; provided that a Potential Change in Control described in
this paragraph (b) shall cease to exist upon the withdrawal of such intention,
or upon a

 

8

--------------------------------------------------------------------------------


 

determination by the Board that there is no reasonable chance that such actions
would be consummated.

 

(c)                  Any Person becomes the Beneficial Owner, directly or
indirectly, of securities of Abbott representing 10% or more of either the then
outstanding shares of common stock of Abbott or the combined voting power of
Abbott’s then outstanding securities (not including any securities beneficially
owned by such Person which are or were acquired directly from Abbott or its
Affiliates).

 

(d)                 The Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control exists; provided that
a Potential Change in Control described in this paragraph (d) shall cease to
exist upon a determination by the Board that the reasons that gave rise to the
resolution providing for the existence of a Potential Change in Control have
expired or no longer exist.

 

21.                 Prohibition Against Amendment.  The provisions of Rules 18,
19, 20 and this Rule 21 may not be amended or deleted, nor superseded by any
other Rule, (i) during the pendency of a Potential Change in Control and
(ii) during the period beginning on the date of a Change in Control and ending
on the date five (5) years following such Change in Control.

 

22.                 Reliance Upon Advice.  The Board and the Committee may rely
upon any information or advice furnished to it by any Officer of Abbott or by
Abbott’s independent auditors, or other consultants, and shall be fully
protected in relying upon such information or advice.  No member of the Board or
the Committee shall be liable for any act or failure to act on their part,
excepting only any acts done or omitted to be done in bad faith, nor shall they
be liable for any act or failure to act of any other member.

 

23.                 Taxes.  Any employer shall be entitled, if necessary or
desirable, to pay, or withhold the amount of any federal, state or local tax,
attributable to any amounts payable by it under the PIP after giving the person
entitled to receive such amount notice as far in advance as practicable, and may
require payment from the participant in an amount necessary to satisfy such
taxes prior to remitting such taxes.

 

24.                 Rights of Participants.  Employment rights of participants
with Abbott and its subsidiaries shall not be enlarged or affected by reason of
establishment of or inclusion as a participant in the PIP.  Nothing contained in
the PIP shall require Abbott or any subsidiary to segregate or earmark any
assets, funds or property for the purpose of payment of any amounts which may
have been deferred.  The Deferred, Pre-Tax and After-Tax Accounts established in
accordance with Rule 7 are for the convenience of the administration of the PIP
and no trust relationship with respect to such Accounts is intended or should be
implied.  Participant’s rights shall be limited to payment to them at the time
or times and in such amounts as are contemplated by the PIP and these Rules. 
Any decision made by the Board or the Committee, which is

 

9

--------------------------------------------------------------------------------


 

within the sole and uncontrolled discretion of either, shall be conclusive and
binding upon the other and upon all other persons whomsoever.

 

25.                 Tax Adjustment Payment.  In addition to the allocations
provided in accordance with Rule 5, each participant who has established a
Grantor Trust (or, if the participant is deceased, the beneficiary designated
under the participant’s Grantor Trust) shall be entitled to a Tax Adjustment
Payment for each year in which the Grantor Trust is in effect.  Payment of the
Tax Adjustment Payment shall be made by the employers (in such proportions as
Abbott shall designate) directly from their general corporate assets, no later
than the end of the calendar year in which the participant remits the related
taxes.  The “Tax Adjustment Payment” shall equal:

 

(a)                  the amount necessary to compensate the participant (or
beneficiary) for the net increase in the participant’s (or beneficiary’s)
federal, state and local income taxes as a result of the inclusion in his or her
taxable income of the income of the participant’s Grantor Trust and any
Guaranteed Rate Payment for that year; plus

 

(b)                an amount necessary to compensate the participant (or
beneficiary) for the net increase in the taxes described in (a) above as a
result of the inclusion in his or her taxable income of any payment made
pursuant to this Rule 25.

 

26.                 Income Tax Assumptions.  For purposes of these Rules, a
participant’s federal income tax rate shall be deemed to be the highest marginal
rate of federal income individual tax in effect in the calendar year in which a
calculation under the Rules is to be made, and state and local tax rates shall
be deemed to be the highest marginal rates of individual income tax in effect in
the state and locality of the participant’s residence on the date such a
calculation is made, net of any federal tax benefits without a benefit for any
net capital losses.

 

27.                 Change of Conditions Relating to Payments.  No change to the
time of payment or the time of commencement of payment and any period over which
payment shall be made shall be effected except in strict compliance with the
subsequent election requirements of Treasury Regulation § 1.409A-2(b) to the
extent subject thereto.

 

28.                 Administrator’s Calculation of Grantor Trust Distributions.
The Administrator shall calculate the amount to be distributed from a
participant’s Grantor Trust in any year in which the participant is entitled to
a benefit distribution by multiplying (i) the amount of the reduction determined
in accordance with Rule 9(a), by (ii) a fraction, the numerator of which is the
balance in the participant’s After-Tax Account as of the end of the prior fiscal
year and the denominator of which is the balance of the participant’s Pre-Tax
Account as of that same date

 

29.                 Section 409A.  To the extent applicable, it is intended that
these Rules comply with the provisions of Code Section 409A.  The Rules will be
administered and interpreted

 

10

--------------------------------------------------------------------------------


 

in a manner consistent with this intent, and any provision that would cause the
Rules to fail to satisfy Code Section 409A will have no force and effect until
amended to comply therewith (which amendment may be retroactive to the extent
permitted by Code Section 409A).  Notwithstanding anything contained herein to
the contrary, for all purposes of these Rules, a participant shall not be deemed
to have had a termination of employment until the participant has incurred a
separation from service as defined in Treasury Regulation §1.409A-1(h) and, to
the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, payment of the
amounts payable under the Rules that would otherwise be payable during the
six-month period after the date of termination shall instead be paid on the
first business day after the expiration of such six-month period, plus interest
thereon, at a rate equal to the rate specified in Rule 11 (to the extent that
such interest is not already provided to the participant under Rule 12), from
the respective dates on which such amounts would otherwise have been paid until
the actual date of payment.  In addition, for purposes of these Rules, each
amount to be paid and each installment payment shall be construed as a separate
identified payment for purposes of Code Section 409A.

 

11

--------------------------------------------------------------------------------
